Exhibit 10.1

EXECUTION VERSION

 

 

 

SHARE PURCHASE AGREEMENT

dated as of May 3, 2019

by and among

ATHENEX, INC.,

PERCEPTIVE LIFE SCIENCES MASTER FUND, LTD.

VENBIO SELECT FUND LLC

ORBIMED PARTNERS MASTER FUND LIMITED

and

THE BIOTECH GROWTH TRUST PLC

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page   ARTICLE I

 

Purchase; Purchase Price; and Closings

 

SECTION 1.1.

  Purchase      1  

SECTION 1.2.

  Purchase Price      1  

SECTION 1.3.

  Closing      2  

SECTION 1.4.

  Closing Conditions      2   ARTICLE II

 

Representations and Warranties

 

SECTION 2.1.

  Representations and Warranties of the Company      3  

SECTION 2.2.

  Representations and Warranties of the Investor      13   ARTICLE III

 

Covenants

 

SECTION 3.1.

  Filings; Other Actions      15  

SECTION 3.2.

  Expenses      15  

SECTION 3.3.

  Confidentiality      16  

SECTION 3.4.

  Representations and Warranties      16  

SECTION 3.5.

  Registration Statements      16   ARTICLE IV

 

Additional Agreements

 

SECTION 4.1.

  Compliance with Laws      17  

SECTION 4.2.

  Legend      17  

SECTION 4.3.

  Indemnity      18  

SECTION 4.4.

  Registration Rights      20   ARTICLE V

 

Termination

 

SECTION 5.1.

  Termination      20  

SECTION 5.2.

  Effects of Termination      20  

 

ii



--------------------------------------------------------------------------------

ARTICLE VI   Miscellaneous  

SECTION 6.1.

  Survival      21  

SECTION 6.2.

  Amendment      21  

SECTION 6.3.

  Waivers      21  

SECTION 6.4.

  Counterparts      21  

SECTION 6.5.

  Governing Law      21  

SECTION 6.6.

  Dispute Resolution      21  

SECTION 6.7.

  Notices      22  

SECTION 6.8.

  Entire Agreement, Etc.      22  

SECTION 6.9.

  Definitions      23  

SECTION 6.10.

  Captions      24  

SECTION 6.11.

  Severability      24  

SECTION 6.12.

  No Third-Party Beneficiaries      25  

SECTION 6.13.

  Public Announcements      25  

SECTION 6.14.

  Specific Performance      25  

 

LIST OF EXHIBITS Exhibit A:    Form of Officer’s Certificate from the Company
Exhibit B:    Form of Registration Rights Agreement

 

iii



--------------------------------------------------------------------------------

INDEX OF DEFINED TERMS

 

Registration Rights Agreement    Recitals Actions    Section 2.1(m) Affiliate   
Section 6.9(a) Aggregate Purchase Price    Section 1.2 Agreement    Recitals
Anti-Money Laundering Laws    Section 2.1(p) Applicable Laws    Section 2.1(o)
Basket    Section 4.3(a) Beneficially Own/ Beneficial Ownership   
Section 6.9(a) Closing    Section 1.3 Closing Date    Section 1.3 Common Stock
   Recitals Company    Recitals Company Indemnified Parties    Section 4.3(b)
control/controlled-by/under common control with    Section 6.9(a) De Minimis
Claim    Section 4.3(a) e-mail    Section 6.4 Encumbrances    Section 2.1(c)
Exchange Act    Section 2.1(v) Fundamental Representations    Section 4.3(a)
GAAP    Section 2.1(h) Governmental Entity    Section 1.4(a) Governmental Order
   Section 1.4(a) Group Companies    Section 6.9(a) Indemnified Party   
Section 4.3(c) Indemnifying Party    Section 4.3(c) Information    Section 3.3
Infringe    Section 2.1(w) Intellectual Property    Section 2.1(w) Investor   
Recitals Investor Indemnified Parties    Section 4.3(a) knowledge of the
Company/ Company’s knowledge    Section 6.9(a) License Agreements   
Section 2.1(w) Losses    Section 4.3(a) Material Adverse Effect   
Section 6.9(a) person    Section 6.9(a) Purchase Price Per Share    Section 1.2
Purchased Shares    Section 1.1 Sanctioned Country    Section 2.1(q) Sanctions
   Section 2.1(q) SEC    Section 2.1 SEC Documents    Section 2.1 Securities Act
   Recitals Transaction Documents    Recitals Transfer Agent    Section 1.3

 

 

iv



--------------------------------------------------------------------------------

THIS SHARE PURCHASE AGREEMENT, dated as of May 3, 2019 (this “Agreement”), is
made by and among (i) Athenex, Inc., a Delaware corporation (the “Company”), and
(ii) Perceptive Life Sciences Master Fund, Ltd., a Cayman Islands exempted
company, venBio Select Fund LLC, a Delaware limited liability company, OrbiMed
Partners Master Fund Limited, a Bermuda exempted company, and The Biotech Growth
Trust PLC, a United Kingdom investment trust (each, an “Investor and, together,
the “Investors”).

RECITALS:

A. The Investment. The Investors intend to subscribe for and purchase from the
Company, and the Company intends to issue and sell to the Investors, as an
investment in the Company, the securities as described herein. The securities to
be purchased at the closing are shares of common stock, par value $0.001 per
share, of the Company (“Common Stock”).

B. Exemption from Securities Registration. The Parties are executing and
delivering this Agreement in reliance upon the exemption from securities
registration afforded by Section 4(a)(2) of the U.S. Securities Act of 1933, as
amended, and the rules and regulations promulgated thereunder (the “Securities
Act”) and the provisions of Regulation D or other applicable exemptions from
registration, as promulgated by the U.S. Securities and Exchange Commission
under the Securities Act.

C. Registration Rights Agreement. At the Closing, the Company and the Investors
will enter into a Registration Rights Agreement, substantially in the form
attached as Exhibit B hereto (the “Registration Rights Agreement”).

D. Transaction Documents. The term “Transaction Documents” refers to this
Agreement, the Registration Rights Agreement and each of the other agreements
and documents entered into or delivered by the parties hereto in connection with
the transactions contemplated hereby or thereby.

NOW, THEREFORE, in consideration of the premises, and of the representations,
warranties, covenants and agreements set forth herein, the parties agree as
follows:

ARTICLE I

PURCHASE; PURCHASE PRICE; AND CLOSINGS

SECTION 1.1. Purchase. On the terms and subject to the conditions set forth
herein, the Investors will purchase from the Company, and the Company will issue
and sell to the Investors, an aggregate of 10,000,000 shares of Common Stock
(such shares of Common Stock collectively, the “Purchased Shares”). The number
of Purchased Shares that each Investor will purchase from the Company is set
forth on Schedule 1.

SECTION 1.2. Purchase Price. The purchase price per Purchased Share (the
“Purchase Price Per Share”) shall be US$10.00, amounting to an aggregate
purchase price for all of the Purchased Shares of US$100,000,000 (the “Aggregate
Purchase Price”). The portion of the Aggregate Purchase Price that each Investor
will pay to the Company is set forth on Schedule 1.



--------------------------------------------------------------------------------

SECTION 1.3. Closing. Subject to the satisfaction (or, where permissible,
waiver) of the conditions to the closing set forth in SECTION 1.4, the closing
shall take place remotely via the exchange of documents and signatures (the
“Closing”), on a date to be mutually agreed between the parties hereto in
writing (the date on which the Closing actually occurs, the “Closing Date”). At
the Closing, each Investor shall (i) pay to the Company its share of the
Aggregate Purchase Price by wire transfer of immediately available funds in
United States dollars to a bank account designated by the Company, and
(ii) deliver to the Company a copy of the Registration Rights Agreement duly
executed by such Investor. At the Closing, the Company shall (i) deliver to the
Investors a true and complete copy of the duly passed resolutions of the board
of directors of the Company (in the form of minutes or otherwise), or the
relevant extracts thereof, evidencing approval of the execution, delivery and
performance by the Company of this Agreement and the other Transaction Documents
to which it is a named party and the consummation of the transactions
contemplated hereunder and thereunder and (ii) deliver to the Investors a copy
of the Registration Rights Agreement duly executed by the Company. On the
Closing Date, the Company shall instruct the transfer agent for the Common Stock
(the “Transfer Agent”) to promptly credit each Investor its Purchased Shares
(and, upon request of such Investor, shall instruct the Transfer Agent to
deliver stock certificates to such Investor representing its Purchased Shares).

SECTION 1.4. Closing Conditions.

(a) The obligation of the Investors to consummate the Closing is subject to the
fulfillment prior to or contemporaneously with the Closing of each of the
following conditions:

(i) no judgment, injunction, order, ruling, verdict, decree or other similar
determinations or finding (a “Governmental Order”) by, before or under the
supervision of any court, administrative agency or commission or other
governmental authority or instrumentality, whether federal, state, local or
foreign, or any applicable industry self-regulatory organization (each, a
“Governmental Entity”) that would have the effect of prohibiting the Closing
shall be in effect, and no lawsuit commenced by any Governmental Entity seeking
to prohibit the Closing shall be pending;

(ii) the representations and warranties of the Company set forth in SECTION 2.1
of this Agreement shall be true and correct in all material respects as of the
date hereof and as of the Closing Date (except (A) to the extent such
representations and warranties are made as of a specified date, in which case
such representations and warranties shall be true and correct in all material
respects as of such date, and (B) any representations and warranties that have
“material” or “Material Adverse Effect” qualifications, in which case such
representations and warranties shall be true in all respects);

(iii) the Company shall have performed in all material respects all obligations
required to be performed by it at or prior to or contemporaneously with the
Closing under this Agreement;

 

2



--------------------------------------------------------------------------------

(iv) the Company shall have obtained all consents, permits, approvals,
registrations and waivers necessary and appropriate for the consummation of the
transactions contemplated herein and in the other Transaction Documents, all of
which shall be in full force and effect;

(v) the Company shall have delivered to the Investors a duly executed
(A) Officer’s Certificate in the form set forth in Exhibit A hereto and
(B) Secretary’s Certificate certifying (1) the Company’s board resolutions
approving this Agreement and the other Transaction Documents and the issuance of
the Purchased Shares, and (2) the Company’s Certificate of Incorporation and
Bylaws, each as amended through the date hereof;

(vi) the Investors shall have received an opinion from Harter Secrest & Emery
LLP s in a form agreed upon by the Investors acting reasonably and in good
faith; and

(vii) no stop order or suspension of trading shall have been imposed or
threatened in writing by any Governmental Authority or self-regulatory
organization with respect to public trading in the Company’s stock.

(b) The obligation of the Company to consummate the Closing is subject to the
fulfillment prior to the Closing of each of the following conditions:

(i) no Governmental Order by, before or under a Governmental Entity that would
have the effect of prohibiting the Closing shall be in effect, and no lawsuit
commenced by any Governmental Entity seeking to prohibit the Closing shall be
pending;

(ii) the representations and warranties of the Investors set forth in SECTION
2.2 of this Agreement shall be true and correct in all material respects as of
the date hereof and as of the Closing Date (except to the extent such
representations and warranties are made as of a specified date, in which case
such representations and warranties shall be true and correct in all material
respects as of such date); and

(iii) the Investors shall have performed in all material respects all
obligations required to be performed by them at or prior to or contemporaneously
with the Closing under this Agreement.

ARTICLE II

REPRESENTATIONS AND WARRANTIES

SECTION 2.1. Representations and Warranties of the Company. The Company
represents and warrants to the Investors as of the date hereof and as of the
Closing Date (except to the extent made only as of a specified date, in which
case as of such date) that, except as set forth in the reports, registrations,
documents, filings, statements, schedules and submissions together with any
required amendments thereto filed with the U.S. Securities and Exchange
Commission (the “SEC”) prior to the date of this Agreement (the “SEC
Documents”):

 

3



--------------------------------------------------------------------------------

(a) Organization and Good Standing. The Company and each other Group Company
have been duly organized and are validly existing and in good standing (or the
jurisdictional equivalent) under the laws of their respective jurisdictions of
organization, are duly qualified to do business and are in good standing (or the
jurisdictional equivalent) in each jurisdiction in which their respective
ownership or lease of property or the conduct of their respective businesses
requires such qualification, and have all power and authority necessary to own
or hold their respective properties and to conduct the businesses in which they
are engaged, except where the failure to be so qualified or in good standing or
have such power or authority would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

(b) Due Authorization. The Company has full right, power and authority to
execute and deliver the Transaction Documents and to perform its obligations
thereunder; and all action required to be taken for the due and proper
authorization, execution and delivery by it of the Transaction Documents and the
consummation by it of the transactions contemplated thereby has been duly and
validly taken. The Transaction Documents constitute the legal, valid and binding
obligations of the Company, enforceable against the Company in accordance with
their terms, subject to bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar laws of general applicability, relating
to or affecting creditors’ rights generally and to general equitable principles.

(c) Capitalization. As of the date of this Agreement, (a) the authorized share
capital of the Company is 275,000,000 shares, and consists of 250,000,000 shares
of Common Stock, of which 67,065,698 shares of Common Stock are outstanding, and
25,000,000 shares of preferred stock, of which none is outstanding, (b) all the
outstanding shares of capital stock of the Company have been duly and validly
authorized and issued and are fully paid and non-assessable and are not subject
to any pre-emptive or similar rights; (c) other than (i) options to purchase
shares of Common Stock issued to employees and consultants and (ii) the Warrant
dated as of June 29, 2018 entered into between the Company and Perceptive Life
Sciences Master Fund, Ltd., there are no outstanding rights (including
pre-emptive rights), warrants, or instruments convertible into or exchangeable
for, any shares of capital stock or other equity interests in the Company or any
of its subsidiaries, or any contract, commitment, agreement, understanding or
arrangement of any kind relating to the issuance of any capital stock of the
Company or any such subsidiary, any such convertible or exchangeable securities
or any such rights, warrants or options; and (d) all of the outstanding shares
of capital stock or other equity interests of each material subsidiary owned,
directly or indirectly, by the Company have been duly and validly authorized and
issued, are fully paid and non-assessable and are owned directly or indirectly
by the Company, free and clear of any lien, charge, encumbrance, security
interest, restriction on voting or transfer or any other claim of any third
party (“Encumbrances”). The issuance and sale of the Purchased Shares hereunder
will not obligate the Company to issue shares of Common Stock or other
securities to any other Person (other than the Investor) and will not result in
the adjustment of the exercise, conversion, exchange or reset price of any
outstanding security.

 

4



--------------------------------------------------------------------------------

(d) Valid Issuance. The Purchased Shares to be issued and sold by the Company
hereunder have been duly authorized and, when issued and delivered and paid for
as provided herein, will be duly and validly issued, will be fully paid and
non-assessable, and shall be free and clear of Encumbrances (other than those
created by the Investor), except for restrictions on transfer imposed by
applicable securities laws.

(e) No Violation or Default. Neither the Company nor any other Group Company is
(i) in violation of its charter or by-laws or similar organizational documents;
(ii) in default, and no event has occurred that, with notice or lapse of time or
both, would constitute such a default, in the due performance or observance of
any term, covenant or condition contained in any indenture, mortgage, deed of
trust, loan agreement or other agreement or instrument to which the Company or
any other Group Company is a party or by which the Company or any other Group
Company is bound or to which any property or asset of the Company or any other
Group Company is subject; or (iii) in violation of any law or statute, including
laws of foreign jurisdictions, tax laws, environmental protection laws, health
and pharmaceutical regulatory laws, social security laws or labor laws, or any
judgment, order, rule or regulation of any court or arbitrator or governmental
or regulatory authority, except, in the case of clauses (ii) and (iii) above,
for any such default or violation that would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

(f) No Conflicts. The execution, delivery and performance by the Company of the
Transaction Documents, the issuance and sale of the Purchased Shares and the
consummation of the transactions contemplated by the Transaction Documents will
not (i) conflict with or result in a breach or violation of any of the terms or
provisions of, or constitute a default under, result in the termination,
modification or acceleration of, or result in the creation or imposition of any
lien, charge or encumbrance upon any property, right or asset of the Company or
any other Group Company pursuant to, any indenture, mortgage, deed of trust,
loan agreement or other agreement or instrument to which the Company or any
other Group Company is a party or by which the Company or any other Group
Company is bound or to which any property, right or asset of the Company or any
other Group Company is subject, (ii) result in any violation of the provisions
of the charter or by-laws or similar organizational documents of the Company or
any other Group Company or (iii) result in the violation of any law or statute
or any judgment, order, rule or regulation of any court or arbitrator or
governmental or regulatory authority, except, in the case of clauses (i) and
(iii) above, for any such conflict, breach, violation or default that would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

(g) No Consents Required. Assuming the accuracy of the representations and
warranties of the Investor set forth in SECTION 2.2, and other than submitting
the Listing of Additional Shares Notification Form to the Nasdaq, no consent,
approval, authorization, order, registration or qualification of or with any
court or arbitrator or governmental or regulatory authority is required to be
made or obtained by the Company for the execution, delivery and performance by
the Company of this Agreement, the issuance and sale of the Purchased Shares and
the consummation of the transactions contemplated by the Transaction Documents,
except for those that have been made or obtained prior to the date hereof,
post-Closing filings as may be required pursuant to securities laws and the
rules and regulation of the Nasdaq, which the Company shall file within the
applicable time periods and the registration of the Purchased Shares under the
Securities Act as and when required under the Registration Rights Agreement.

 

5



--------------------------------------------------------------------------------

(h) Financial Statements. As of their respective dates, the financial statements
(including the related notes thereto) of the Company and its consolidated
subsidiaries included in the Company’s Annual Report on Form 10-K for the year
ended December 31, 2018, as filed with the SEC on March 11, 2019 comply in all
material respects with the applicable requirements of the Securities Act and
present fairly the financial position of the Company and its consolidated
subsidiaries as of the dates indicated and the results of their operations and
the changes in their cash flows for the periods specified; such financial
statements have been prepared in all material aspects in conformity with
generally accepted accounting principles (“GAAP”) in the United States applied
on a consistent basis throughout the periods covered thereby, and any supporting
schedules included in the SEC Documents present fairly in all material aspects
the information required to be stated therein; and the other financial
information included in the SEC Documents has been derived from the accounting
records of the Company and its consolidated subsidiaries and presents fairly in
all material aspects the information shown thereby.

(i) Regulatory Filings. Except as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, neither the Company
nor any other Group Company has failed to file with the regulatory authorities
any required filing, declaration, listing, registration, report or submission
with respect to the product candidates of the Company or the other Group
Companies that are described or referred to in the SEC Documents; all such
filings, declarations, listings, registrations, reports or submissions were in
material compliance with Applicable Laws when filed; and no material
deficiencies regarding compliance with Applicable Law have been asserted by any
applicable regulatory authority with respect to any such filings, declarations,
listings, registrations, reports or submissions.

(j) Title to Real and Personal Property. The Company and the other Group
Companies have good and marketable title in fee simple to, or have valid rights
to lease or otherwise use, all items of real and personal property that are
material to the respective businesses of the Company and the other Group
Companies, in each case free and clear of all Liens, except those that (i) do
not materially interfere with the use made and proposed to be made of such
property by the Company and the other Group Companies or (ii) would not,
individually or in the aggregate, reasonably be excepted to have a Material
Adverse Effect.

(k) Tax. The Company and the other Group Companies have paid all federal, state,
local and foreign taxes and filed all tax returns required to be paid or filed
through the date hereof except where such failure to pay or file would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect; and except as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, there is no tax
deficiency that has been, or could reasonably be expected to be, asserted
against the Company or any other Group Company or any of their respective
properties or assets. To the Company’s knowledge, no tax investigation is
currently pending against the Company or any other Group Company. The provisions
included in the financial statements as set out in the SEC Documents included
appropriate provisions required under U.S. GAAP for all taxation in respect of
accounting periods ended on or before the accounting reference date to which
such audited accounts relate for which the Company was then or might reasonably
be expected thereafter to become or have become liable.

 

6



--------------------------------------------------------------------------------

(l) Absence of Certain Changes. Since the date of the most recent financial
statements of the Company included in the SEC Documents, (i) there has not been
any change in the capital stock (other than the issuance of Common Stock upon
exercise of any stock options and warrants described as outstanding in, and the
grant of any options and awards under existing equity incentive plans described
in, the SEC Documents), short-term debt or long-term debt of the Company or any
other Group Company, or any dividend or distribution of any kind declared, set
aside for payment, paid or made by the Company on any class of capital stock, or
any other change or development that, individually or in the aggregate, has had
or would reasonably be expected to have a Material Adverse Effect, (ii) neither
the Company nor any other Group Company has entered into any transaction or
agreement (whether or not in the ordinary course of business) that is material
to the Company and the other Group Companies taken as a whole or incurred any
liability or obligation, direct or contingent, that is material to the Company
and the other Group Companies taken as a whole (other as described in the SEC
Documents); (iii) there has not been any material damage, destruction or loss,
whether or not covered by insurance to any assets or properties of the Company
or any Group Company, that, individually or in the aggregate, has had or would
reasonably be expected to have a Material Adverse Effect, (iv) there has not
been any material labor difficulties or labor union organizing activities with
respect to employees of the Company or any Group Company that, individually or
in the aggregate, has had or would reasonably be expected to have a Material
Adverse Effect, and (v) there has not been any other event or condition of any
character that has had or could be reasonably expected to have a Material
Adverse Effect.

(m) Legal Proceedings. As of the date of this Agreement, except as set forth on
Schedule 2.1(m), (i) there are no legal, governmental or regulatory
investigations, actions, demands, claims, suits, arbitrations, inquiries or
proceedings (“Actions”) pending to which the Company, any other Group Company or
any directors, director nominees or executive officers (in their respective
capacities as such) of any Group Company is a party or to which any property of
the Company or any other Group Company is the subject that, individually or in
the aggregate, if determined adversely to the Company or any other Group
Company, would reasonably be expected to have a Material Adverse Effect; (ii) no
such Actions are, to the knowledge of the Company, threatened; (iii) there are
no prior, current or pending Actions that are required under the Securities Act
to be described in the SEC Documents that are not so described in the SEC
Documents, and (iv) there are no statutes, regulations or contracts or other
documents that are required under the Securities Act to be filed as exhibits to
the SEC Documents or described in the SEC Documents that are not so filed as
exhibits to the SEC Documents or described in the SEC Documents.

(n) Material Contracts. Each franchise, contract or other document of a
character required to be described in the SEC Documents or to be filed as an
exhibit to the SEC Documents under the Securities Act and the rules and
regulations promulgated thereunder is so described or filed, except as set forth
on Schedule 2.1(n). All such agreements and contracts are valid, binding, in
full force and effect and enforceable against each of the parties thereto.
Neither the Company, nor, to the Company’s knowledge, any other party thereto,
is in material default of any of its obligations under any such agreement or
contract.

 

7



--------------------------------------------------------------------------------

(o) Licenses and Permits. The Company and the other Group Companies possess, and
are in material compliance with the terms of, all material licenses,
certificates, permits and other authorizations issued by, and have made all
declarations and filings with, the appropriate federal, state, local or foreign
governmental or regulatory authorities that are necessary for the ownership or
lease of their properties or the conduct of their business as described in the
SEC Documents, except where the failure to possess or make the same would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect; and neither the Company nor any other Group Company has received
notice of any revocation or modification of any such material license,
certificate, permit or authorization or has any reason to believe that any such
material license, certificate, permit or authorization will not be renewed in
the ordinary course except as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. The Company and the
other Group Companies (i) are, and at all times since January 1, 2018 have been,
in compliance with all statutes, rules and regulations applicable to the
ownership, testing, development, manufacture, packaging, processing, use,
distribution, storage, import, export or disposal of any product manufactured or
distributed by the Company (“Applicable Laws”); and (ii) have not received any
U.S. Food and Drug Administration Form 483, written notice of adverse finding,
warning letter, untitled letter or other correspondence or written notice from
any court or arbitrator or governmental or regulatory authority alleging or
asserting non-compliance with (x) any Applicable Laws or (y) any licenses,
exemptions, certificates, approvals, clearances, authorizations, permits and
supplements or amendments thereto required by any such Applicable Laws except in
each case of clause (i) and clause (ii), as would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. Without
limiting the generality of the foregoing, all preclinical and clinical studies
conducted by or, to the Company’s knowledge, on behalf of the Company to support
approval for commercialization of the Company’s products have been conducted by
the Company, or to the Company’s knowledge by third parties, in compliance with
all applicable federal, state or foreign laws, rules, orders and regulations,
except for such failure or failures to be in compliance which could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect. The descriptions of the tests and preclinical and clinical
studies, and results thereof, conducted by or, to the Company’s knowledge, on
behalf of the Company contained in the SEC Documents are accurate and complete
in all material respects; and the Company has not received any oral or written
notice or correspondence from the FDA or any foreign, state or local
governmental body exercising comparable authority requiring the termination,
suspension, or clinical hold of any tests or preclinical or clinical studies, or
such written notice or correspondence from any Institutional Review Board or
comparable authority requiring the termination or suspension of a clinical
study, conducted by or on behalf of the Company, which termination, suspension,
or clinical hold would reasonably be expected to have a Material Adverse Effect.

(p) Compliance with Anti-Money Laundering Laws. The operations of the Company
and the other Group Companies are and have been conducted at all times in
compliance with applicable financial recordkeeping and reporting requirements,
including those of the Organised and Serious Crimes Ordinance (Chapter 455 of
the Laws of Hong Kong), the Anti-Money Laundering and Counter-Terrorist
Financing (Financial Institutions) Ordinance (Chapter 615 of the Laws of Hong
Kong), the Drug Trafficking (Recovery of Proceeds) Ordinance (Chapter 405 of the
Laws of Hong Kong), the United Nations (Anti-Terrorism Measures) Ordinance
(Chapter 575 of the Laws of Hong Kong), the applicable anti-money laundering
statutes of all jurisdictions where the Company or any other Group Company
conducts business, the applicable rules and regulations thereunder and any
related or similar rules, regulations or guidelines issued, administered or
enforced by any governmental or regulatory agency (collectively, the “Anti-Money

 

8



--------------------------------------------------------------------------------

Laundering Laws”) and no action, suit or proceeding by or before any court or
governmental or regulatory agency, authority or body or any arbitrator involving
the Company or any other Group Company with respect to the Anti-Money Laundering
Laws is pending or, to the knowledge of the Company, threatened.

(q) No Conflicts with Sanctions Laws. Neither the Company nor any other Group
Company or any directors, officers or employees (in their respective capacity as
such) of any Group Company, nor, to the knowledge of the Company, any agent
acting on behalf of the Company or any other Group Company is currently the
subject or the target of any sanctions administered or enforced by the U.S.
government, (including the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State and including the
designation as a “specially designated national” or “blocked person”), the
United Nations Security Council, the European Union, Her Majesty’s Treasury or
other relevant sanctions authority (collectively, “Sanctions”), nor is the
Company or any other Group Company located, organized or resident in a country
or territory that is the subject or target of Sanctions (each, a “Sanctioned
Country”); and the Company will not directly or indirectly use the proceeds of
the sale of the Purchased Shares hereunder, or lend, contribute or otherwise
make available such proceeds to any subsidiary, joint venture partner or other
person or entity (i) to fund or facilitate any activities of or business with
any person that, at the time of such funding or facilitation, is the subject or
target of Sanctions, (ii) to fund or facilitate any activities of or business in
any Sanctioned Country or (iii) in any other manner that will result in a
violation by any person (including any person participating in the transaction,
whether as underwriter, advisor, investor or otherwise) of Sanctions. For the
past five years, the Company and the other Group Companies have not knowingly
engaged in and are not now knowingly engaged in any dealings or transactions
with any person that at the time of the dealing or transaction is or was the
subject or the target of Sanctions or with any Sanctioned Country.

(r) No Labor Disputes.

(i) The Company is not a party to or bound by any collective bargaining
agreements or other agreements with labor organizations. The Company has not
violated any laws, regulations, orders or contract terms, affecting the
collective bargaining rights of employees, labor organizations or any laws,
regulations or orders affecting employment discrimination, equal opportunity
employment, or employees’ health, safety, welfare, wages and hours, which
violation, individually or in the aggregate, has had or would reasonably be
expected to have a Material Adverse Effect.

(ii) (A) There are no labor disputes existing, or to the Company’s knowledge,
threatened, involving strikes, slow-downs, work stoppages, job actions,
disputes, lockouts or any other disruptions of or by the Company’s employees
that, individually or in the aggregate, has had or would reasonably be expected
to have a Material Adverse Effect, (B) there are no unfair labor practices or
petitions for election pending or, to the Company’s knowledge, threatened before
the National Labor Relations Board or any other federal, state, foreign or local
labor commission relating to the Company’s employees that, individually or in
the aggregate, has had or would reasonably be expected to have a Material
Adverse Effect, and (C) no demand for recognition or certification heretofore
made by any labor organization or group of employees is pending with respect to
the Company.

 

9



--------------------------------------------------------------------------------

(iii) The Company is, and at all times has been, in compliance with all
applicable laws respecting employment (including laws relating to classification
of employees and independent contractors) and employment practices, terms and
conditions of employment, wages and hours, and immigration and naturalization,
except for such failure or failures to be in compliance which could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect. There are no material claims pending, or to the Company’s
knowledge threatened, against the Company before the Equal Employment
Opportunity Commission or any other administrative body or in any court
asserting any violation of Title VII of the Civil Rights Act of 1964, the Age
Discrimination Act of 1967, 42 U.S.C. §§ 1981 or 1983 or any other federal,
state, foreign or local Law, statute or ordinance barring discrimination in
employment.

(s) Investment Company Act. The Company is not and, after giving effect to the
issuance and sale of the Purchased Shares and the application of the proceeds
thereof, will not be, required to register as an “investment company” or an
entity “controlled” by an “investment company” within the meaning of the
Investment Company Act of 1940, as amended, and the rules and regulations of the
Commission thereunder.

(t) No Unlawful Payments. Neither the Company nor any other Group Company nor
any director, officer, or employee (in their respective capacity as such) of the
Company or any other Group Company nor, to the knowledge of the Company, any
agent, acting on behalf of the Company or any Group Company has (i) used any
funds for any unlawful contribution, gift, entertainment or other unlawful
expense relating to political activity; (ii) made or taken an intentional act in
furtherance of an offer, promise or authorization of any direct or indirect
unlawful payment or benefit to any government or regulatory official or
employee, including any directors, officers and employees of any wholly or
partially government-owned or controlled entity or of a public international
organization, or any person acting in an official capacity for or on behalf of
any of the foregoing, or any political party or party official or candidate for
political office; (iii) violated or is in violation of any provision of the
Foreign Corrupt Practices Act of 1977, as amended, or any applicable law or
regulation implementing the OECD Convention on Combating Bribery of Foreign
Public Officials in International Business Transactions, or committed an offence
under the Bribery Act 2010 of the United Kingdom, or any other applicable
anti-bribery or anti-corruption laws; or (iv) made, offered, promised, agreed,
requested or taken an act in furtherance of any unlawful bribe or other unlawful
benefit, including any rebate, payoff, influence payment, kickback or other
unlawful or improper payment or benefit. The Company and the Group Companies
have instituted, and maintain and enforce, policies and procedures designed to
promote and reasonably ensure compliance with all applicable anti-bribery and
anti-corruption laws.

(u) Certain Environmental Matters. The Company and the other Group Companies are
currently in compliance with all, and have not since January 1, 2018 violated
any, applicable federal, state, local and foreign laws (including common law),
rules, regulations, requirements, decisions, judgments, decrees, orders and
other legally enforceable requirements

 

10



--------------------------------------------------------------------------------

relating to pollution or the protection of human health or safety, the
environment, natural resources, hazardous or toxic substances or wastes,
pollutants or contaminants, except in the case that such failure to comply would
not individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

(v) Accounting Controls. The Company and the other Group Companies maintain
systems of “internal control over financial reporting” (as defined in Rule
13a-15(f) of the U.S. Securities Exchange Act of 1934, as amended, and the rules
and regulations promulgated thereunder (the “Exchange Act”)) that comply with
the requirements of the Exchange Act and have been designed by, or under the
supervision of, their respective principal executive and principal financial
officers, or persons performing similar functions, to provide reasonable
assurance regarding the reliability of financial reporting and the preparation
of financial statements for external purposes in accordance with GAAP. The
Company and the other Group Companies maintain internal accounting controls
sufficient to provide reasonable assurance that (i) transactions are executed in
accordance with management’s general or specific authorizations;
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain asset accountability;
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization; and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences. There are no material weaknesses in
the Company’s internal controls. The Company’s auditors and the Audit Committee
of the board of directors of the Company have been advised of: (i) all
significant deficiencies and material weaknesses in the design or operation of
internal controls over financial reporting which have adversely affected or are
reasonably likely to adversely affect the Company’s ability to record, process,
summarize and report financial information; and (ii) any fraud, whether or not
material, that involves management or other employees who have a significant
role in the Company’s internal controls over financial reporting.

(w) Intellectual Property. Except as set forth on Schedule 2.1(w) (i) the
Company or another Group Company owns or has the right to use all patents,
patent applications, trademarks, service marks, trade names, trademark
registrations, service mark registrations, domain names and other source
indicators, copyrights and copyrightable works (including software), know-how,
trade secrets, inventions, other unpatented and/or unpatentable systems,
procedures, methods, processes, proprietary or confidential information and all
other worldwide intellectual property, industrial property and proprietary
rights (collectively, “Intellectual Property”) material to the conduct of their
respective businesses; (ii) the Company’s and the other Group Companies’ conduct
of their respective businesses does not infringe, misappropriate or otherwise
violate (“Infringe”) any Intellectual Property of any person in any material
respect (other than patents), nor, to the knowledge of the Company, does the
Company Infringe patents of any person, and no Action is pending, or to the
knowledge of the Company, threatened in writing, alleging Infringement of
Intellectual Property of any person; (iii) to the knowledge of the Company, the
Intellectual Property owned by and exclusively licensed to the Company and the
Group Companies is not being infringed, misappropriated or otherwise violated by
any person in any material respect; (iv) no Action is pending, or to the
knowledge of the Company, threatened in writing, challenging the validity,
enforceability, scope, registration, ownership or use of any Intellectual
Property owned by or exclusively licensed to the Company or any other Group
Company (with the exception of ordinary course office actions in connection with
applications for

 

11



--------------------------------------------------------------------------------

the registration or issuance of such Intellectual Property); and (v) the Company
and the Group Companies take reasonable measures to maintain and protect their
material Intellectual Property. All of the material licenses and sublicenses and
consent, royalty or other agreements concerning Intellectual Property which are
necessary for the conduct of the Company’s and/or each of its Group Company
respective businesses as currently conducted to which the Company or any Group
Company is a party or by which any of their assets are bound (other than
generally commercially available, non-custom, off-the-shelf software application
programs having a retail acquisition price of less than $200,000 per license,
and other than non-exclusive licenses granted in the ordinary course of
business) (collectively, “License Agreements”) are valid and binding obligations
of the Company or any of its Group Companies that are parties thereto and, to
the Company’s knowledge, the other parties thereto, enforceable in accordance
with their terms, except to the extent that enforcement thereof may be limited
by bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance or
other similar laws affecting the enforcement of creditors’ rights generally.
Neither the Company, nor, to the Company’s knowledge, any other party thereto,
is in material default of any of its obligations under any such License
Agreement.

(x) No “Bad Actor” Disqualification. No “bad actor” disqualifying event
described in Rule 506(d)(1)(i)-(viii) promulgated by the SEC is applicable to
the Company or, to the Company’s knowledge, any Company Covered Person (as
defined below). “Company Covered Person” means, with respect to the Company as
an “issuer” for purposes of Rule 506 promulgated by the SEC under the Act, any
person or entity listed in the first paragraph of Rule 506(d)(1).

(y) Compliance with Listing Requirements. The Common Stock is registered
pursuant to Section 12(b) of the 1934 Act and is listed on the Nasdaq, and the
Company has taken no action designed to, or likely to have the effect of,
terminating the registration of the Common Stock under the 1934 Act or removal
from listing of the Common Stock from the Nasdaq, nor has the Company received
any notification that the SEC, the Nasdaq or the Financial Industry Regulatory
Authority, Inc. is contemplating terminating such registration or quotation. The
Company is in compliance in all material respects with the listing and listing
maintenance requirements of the Nasdaq applicable to it for the continued
trading of its Common Stock on the Nasdaq.

(z) No Broker’s Fees. Neither the Company nor any other Group Company is a party
to any contract, agreement or understanding with any person (other than this
Agreement) that would give rise to a valid claim against any of them for a
brokerage commission, finder’s fee or like payment in connection with the
issuance and sale of the Purchased Shares.

(aa) Disclosures. As of their respective filing or furnishing dates, the SEC
Documents complied in all material respects with the requirements of the
Securities Act and/or the Exchange Act, as the case may be, and the rules and
regulations of the SEC promulgated thereunder, as applicable, to the respective
SEC Documents. None of the SEC Documents, at the time they were filed or
furnished, nor any of the representations and warranties set forth in this
Section 2.1, as qualified thereby, contained or contain (as applicable) any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary in order to make the statements therein or
herein, in the light of the circumstances under which they were made, not
misleading.

 

12



--------------------------------------------------------------------------------

SECTION 2.2. Representations and Warranties of the Investor. Each Investor, for
itself and no other Investor, hereby represents and warrants as of the date
hereof and as of the Closing Date to the Company that:

(a) Organization and Good Standing. Such Investor been duly organized and is
validly existing and in good standing (or the jurisdictional equivalent) under
the laws of its jurisdiction of formation, and has all power and authority
necessary to own or hold its properties and to conduct the businesses in which
it is engaged, except where the failure to be so qualified or in good standing
or have such power or authority would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

(b) Due Authorization. Such Investor has full right, power and authority to
execute and deliver the Transaction Documents and to perform its obligations
thereunder; and all action required to be taken for the due and proper
authorization, execution and delivery by it of the Transaction Documents and the
consummation by it of the transactions contemplated thereby has been duly and
validly taken. The Transaction Documents constitute the legal, valid and binding
obligations of such Investor, enforceable against such Investor in accordance
with their terms, subject to bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar laws of general applicability, relating
to or affecting creditors’ rights generally and to general equitable principles.

(c) No Conflicts. The execution, delivery and performance by such Investor of
the Transaction Documents, the purchase of the Purchased Shares and the
consummation of the transactions contemplated by the Transaction Documents will
not (i) conflict with or result in a breach or violation of any of the terms or
provisions of, or constitute a default under, result in the termination,
modification or acceleration of, or result in the creation or imposition of any
lien, charge or encumbrance upon any property, right or asset of such Investor
pursuant to, any indenture, mortgage, deed of trust, loan agreement or other
agreement or instrument to which the Investor is a party or by which such
Investor is bound or to which any property, right or asset of the Investor is
subject, (ii) result in any violation of the provisions of the charter or
by-laws or similar organizational documents of such Investor or (iii) result in
the violation of any law or statute or any judgment, order, rule or regulation
of any court or arbitrator or governmental or regulatory authority, except, in
the case of clauses (i) and (iii) above, for any such conflict, breach,
violation or default that would not, individually or in the aggregate,
reasonably be expected to have a material adverse effect on such Investor to
consummate the transactions contemplated by, and perform its obligations under,
the Transaction Documents.

(d) No Consents Required. No consent, approval, authorization, order,
registration or qualification of or with any court or arbitrator or governmental
or regulatory authority is required by such Investor for the execution, delivery
and performance by such Investor of this Agreement, the purchase of the
Purchased Shares and the consummation of the transactions contemplated by the
Transaction Documents, except for the registration of the Purchased Shares under
the Securities Act as and when required under the Registration Rights Agreement.

 

13



--------------------------------------------------------------------------------

(e) Purchase for Investment. Such Investor acknowledges that the Purchased
Shares are “restricted securities” and have not been registered under the
Securities Act or under any state securities laws. Such Investor (1) is
acquiring the Purchased Shares pursuant to an exemption from registration under
the Securities Act for its own account solely for investment with no present
intention or plan to distribute any of the Purchased Shares to any person nor
with a view to or for sale in connection with any distribution thereof, in each
case in violation of the Securities Act, (2) will not sell or otherwise dispose
of any of the Purchased Shares, except in compliance with the registration
requirements or exemption provisions of the Securities Act and any other
applicable securities laws, (3) is an “accredited investor” (as that term is
defined by Rule 501 of the Securities Act) and (4) is not a registered
broker-dealer registered under Section 15(a) of the Exchange Act, or a member of
FINRA or an entity engaged in the business of being a broker-dealer. Such
Investor is not affiliated with any broker-dealer registered under Section 15(a)
of the Exchange Act, or a member of FINRA or an entity engaged in the business
of being a broker-dealer. Without limiting any of the foregoing, neither such
Investor nor any of its Affiliates has taken, and such Investor will not, and
will cause its Affiliates not to, take any action that would otherwise cause the
securities to be purchased hereunder to be subject to the registration
requirements of the Securities Act, except as provided in the Registration
Rights Agreement.

(f) Financial Capability. Such Investor has and will have at Closing immediately
available funds necessary to consummate the Closing on the terms and conditions
contemplated by this Agreement.

(g) Sophisticated Investor. Such Investor is knowledgeable, sophisticated and
experienced in making, and is qualified to make, decisions with respect to
investments in shares representing an investment decision like that involved in
the purchase of the Purchased Shares, and has requested, received, reviewed and
considered all information it deems relevant in making an informed decision to
evaluate the merits and risks of a purchase of the Purchased Shares, and can
bear the economic risk and complete loss of its investment in the Purchased
Shares.

(h) Existing Ownership. Except as set forth on Schedule 2.2(h), such Investor
does not legally or Beneficially Own or control, directly or indirectly, any
shares, convertible debt or any securities convertible into or exercisable or
exchangeable for, or any rights, warrants or options to acquire, any shares or
convertible debt in the Company, or have any agreement, understanding or
arrangement to acquire any of the foregoing, except with respect to such
Purchased Shares as to be purchased by such Investor pursuant to the
transactions contemplated herein.

(i) No General Solicitation. Such Investor did not learn of the investment in
the Purchased Shares as a result of any general solicitation or general
advertising.

(j) Reliance on Exemptions. Such Investor understands that the Purchased Shares
offered and sold to it in reliance on specific exemptions from the registration
requirements of U.S. federal and state securities laws and that the Company is
relying in part upon the truth and accuracy of, and such Investor’s compliance
with, the representations, warranties, agreements, acknowledgements and
understandings of such Investor set forth herein in order to determine the
availability of such exemptions and the eligibility of such Investor to acquire
the Purchased Shares.

(k) No Broker’s Fees. Such Investor is not a party to any contract, agreement or
understanding with any person (other than this Agreement) that would give rise
to a valid claim against any of them for a brokerage commission, finder’s fee or
like payment in connection with the purchase of the Purchased Shares.

 

14



--------------------------------------------------------------------------------

ARTICLE III

COVENANTS

SECTION 3.1. Filings; Other Actions.

(a) Each of the Investors and the Company will use its commercially reasonable
efforts to take, or cause to be taken, all actions, and to do, or cause to be
done all things necessary, proper or advisable to consummate and make effective,
in the most expeditious manner practicable, the transactions contemplated by
this Agreement, including using commercially reasonable efforts to accomplish
the following: (a) all acts reasonably necessary to cause the conditions to
Closing to be satisfied; (b) the obtaining of all necessary actions or no
actions, waivers, consents and approvals from Governmental Entities and the
making of all necessary registrations and filings and the taking of all
reasonable steps necessary to obtain an approval or waiver from, or to avoid an
action or proceeding by any Governmental Entity; (c) the obtaining of all
necessary consents, approvals or waivers from third parties; and (d) executing
and delivering any additional instruments necessary to consummate the
transactions contemplated by, and to fully carry out the purposes of, this
Agreement. In furtherance of the foregoing, the Investors and the Company will
cooperate and consult with each other and use commercially reasonable efforts to
prepare and file all necessary documentation, to effect all necessary
applications, notices, petitions, filings, and other documents, and to obtain
all necessary permits, consents, orders, approvals, and authorizations of, or
any exemption by, all third parties and Governmental Entities, and expiration or
termination of any applicable waiting periods, necessary or advisable to
consummate the transactions contemplated by this Agreement and to perform
covenants contemplated by this Agreement. Each party shall execute and deliver
both before and after the Closing such further certificates, agreements, and
other documents and take such other actions as the other party may reasonably
request to consummate or implement such transactions or to evidence such events
or matters.

(b) Each party agrees, upon reasonable request, to furnish the other party with
all information concerning itself, its subsidiaries, Affiliates, directors,
officers, partners, and shareholders and such other matters as may be reasonably
necessary or advisable in connection with any statement, filing, notice, or
application made by or on behalf of such other party or any of its subsidiaries
to any Governmental Entity in connection with this Agreement. Notwithstanding
anything herein to the contrary, neither the Investors nor the Company shall be
required to furnish the other party with any (1) sensitive personal biographical
or personal financial information of any of the directors, officers, employees,
managers or partners of any Investor or any of its Affiliates, (2) proprietary
and non-public information related to the organizational terms of, or investors
in, the it or its Affiliates, or (3) any information that it deems private or
confidential.

SECTION 3.2. Expenses. Each of the parties will bear and pay all costs and
expenses incurred by it or on its behalf in connection with this Agreement and
the transactions contemplated under this Agreement; provided that the Company
shall reimburse each Investor for the reasonable and documented fees of its
counsel, up to a maximum amount of $10,000 per Investor.

 

15



--------------------------------------------------------------------------------

SECTION 3.3. Confidentiality. Each party to this Agreement will hold, and will
cause its respective subsidiaries and their directors, officers, employees,
agents, consultants, and advisors to hold, in strict confidence, unless
disclosure to a Governmental Entity is necessary in connection with any
necessary regulatory approval or unless compelled to disclose by judicial or
administrative process or, in the written opinion of its counsel, by other
requirement of law or the applicable requirements of any Governmental Entity,
all nonpublic records, books, contracts, instruments, computer data and other
data and information (collectively, “Information”) concerning the other party
hereto furnished to it by such other party or its representatives pursuant to
this Agreement (except to the extent that such information can be shown to have
been (1) previously known by such party on a nonconfidential basis, (2) in the
public domain through no fault of such party, or (3) later lawfully acquired
from other sources by the party to which it was furnished), and neither party
hereto shall release or disclose such Information to any other person, except
its auditors, attorneys, financial advisors, other consultants, and advisors. If
a party is required to disclose any Information to a Governmental Entity in
accordance with this SECTION 3.3, the disclosing party shall notify the other
party prior to making any such disclosure by providing the other party with the
text of the disclosure requirement and draft disclosure at least 24 hours prior
to making any such disclosure, and will narrow the draft disclosure to the
extent the other party reasonably requests.

SECTION 3.4. Representations and Warranties.

(a) Prior to the Closing, the Company shall promptly provide the Investors with
written notice of the occurrence of any circumstance, event, change, development
or effect occurring after the date hereof and relating to the Company or any
Group Company of which the Company has knowledge or, in the reasonable judgment
of the Company, may otherwise cause or render any of the representations and
warranties of the Company set forth in SECTION 2.1 of this Agreement to be
inaccurate in any material respect.

(b) Prior to the Closing, each Investor shall promptly provide the Company with
written notice of the occurrence of any circumstance, event, change, development
or effect occurring after the date hereof and relating to such Investor of which
such Investor has knowledge or, in the reasonable judgment of such Investor, may
otherwise cause or render any of the representations and warranties of such
Investor set forth in SECTION 2.2 of this Agreement to be inaccurate in any
material respect.

SECTION 3.5. Registration Statements. The Company shall not, and shall use its
commercially reasonable efforts to ensure that no Affiliate of the Company
shall, sell, offer for sale or solicit offers to buy or otherwise negotiate in
respect of any security (as defined in Section 2 of the Securities Act) that
will be integrated with the offer or sale of the Purchased Shares in a manner
that would require the registration under the Securities Act of the sale of the
Purchased Shares to the Investors, or that will be integrated with the offer or
sale of the Purchased Shares for purposes of the rules and regulations of any
trading market such that it would require stockholder approval prior to the
closing of such other transaction unless stockholder approval is obtained before
the closing of such subsequent transaction.

 

16



--------------------------------------------------------------------------------

ARTICLE IV

ADDITIONAL AGREEMENTS

SECTION 4.1. Compliance with Laws.

(a) Each Investor acknowledges that it is aware of, and that it will advise its
representatives of, the restrictions imposed by applicable United States and
other applicable jurisdictions’ securities laws with respect to trading in
securities while in possession of material non-public information relating to
the issuer of such securities and on communication of such information when it
is reasonably foreseeable that the recipient of such information is likely to
trade such securities in reliance on such information.

SECTION 4.2. Legend.

(a) Each Investor agrees that all certificates or other instruments representing
the securities subject to this Agreement will bear legends substantially to the
following effect (in addition to any legend required under applicable federal,
state, local or non-United States law):

“THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED UNDER
THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF
ANY STATE AND MAY NOT BE TRANSFERRED, SOLD, OFFERED FOR SALE, PLEDGED,
HYPOTHECATED OR OTHERWISE DISPOSED OF EXCEPT WHILE A REGISTRATION STATEMENT
RELATING THERETO IS IN EFFECT UNDER SUCH ACT AND APPLICABLE STATE SECURITIES
LAWS OR PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER SUCH ACT AND SUCH LAWS.
ANY ATTEMPT TO TRANSFER, SELL, OFFER TO SELL, PLEDGE, HYPOTHECATE OR OTHERWISE
DISPOSE OF THIS INSTRUMENT IN VIOLATION OF THESE RESTRICTIONS SHALL BE VOID.”

“THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO AND MAY ONLY BE SOLD,
DISPOSED OF OR OTHERWISE TRANSFERRED IN COMPLIANCE WITH THE REGISTRATION RIGHTS
AGREEMENT, DATED MAY [•], 2019 AND THE SHARE PURCHASE AGREEMENT, DATED MAY 3,
2019, ENTERED INTO BY THE HOLDER OF THESE SHARES AND THE COMPANY. COPIES OF SUCH
AGREEMENTS ARE ON FILE AT THE PRINCIPAL OFFICE OF THE COMPANY. THESE
RESTRICTIONS ARE BINDING ON TRANSFEREES OF THESE SHARES. BY ACCEPTING ANY
INTEREST IN SUCH SHARES THE PERSON ACCEPTING SUCH INTEREST SHALL BE DEEMED TO
AGREE TO AND SHALL BECOME BOUND BY ALL THE PROVISIONS OF SAID AGREEMENTS AS
APPLICABLE.”

 

17



--------------------------------------------------------------------------------

(b) Upon request of an Investor, upon receipt by the Company of an opinion of
counsel and other customary representations and other documentation from such
Investor, in each case, reasonably satisfactory to the Company, to the effect
that such legend is no longer required under the Securities Act or applicable
state laws, as the case may be, the Company shall promptly cause the legend to
be removed from any certificate for any securities. Each Investor acknowledges
that the Purchased Shares have not been registered under the Securities Act or
under any state securities laws and agrees that it will not sell or otherwise
dispose of any of the Purchased Shares except in compliance with the
registration requirements or exemption provisions of the Securities Act and any
other applicable securities laws.

SECTION 4.3. Indemnity.

(a) The Company shall indemnify the Investors and their respective Affiliates
(collectively, the “Investor Indemnified Parties”) and hold each of them
harmless against any actions, causes of action, suits, claims, losses, costs,
penalties, fees, liabilities and damages, and expenses in connection therewith,
and including reasonable attorneys’ fees and disbursements (the “Losses”)
suffered, incurred or paid by the Investor Indemnified Parties arising from:
(i) any breach of any representation or warranty made by the Company in SECTION
2.1 to be true and correct as of the date hereof and as of the Closing Date; or
(ii) any breach of any covenant or agreement by the Company contained in this
Agreement. Other than with respect to fraud, in no event shall the Company be
liable for or have an obligation to indemnify or hold harmless the Investor
Indemnified Parties for Losses (i) in connection with the representations and
warranties in SECTION 2.1(a), SECTION 2.1(b) and SECTION 2.1(d) (collectively,
the “Fundamental Representations”) in excess of the Aggregate Purchase Price
paid to the Company pursuant to this Agreement and (ii) in connection with the
representations and warranties other than the Fundamental Reps in excess of
US$30,000,000, and the Company shall not be liable to the Investor Indemnified
Parties for any Losses unless the aggregate amount of all Losses incurred by the
Investor Indemnified Parties exceeds US$1,500,000 in the aggregate (the
“Basket”), in which case the Company shall be liable for all such Losses in
excess of the Basket. The Company shall not be liable to the Investor
Indemnified Parties for any Losses arising under this SECTION 4.3 relating to an
individual claim resulting in Losses in the amount of US$100,000 or less (a “De
Minimis Claim”), regardless of whether or not aggregate Losses have exceeded the
Basket; nor shall the amount of any such De Minimis Claims be taken into account
in determining whether the Basket has been reached. Notwithstanding anything to
the contrary, in no event shall the aggregate liability of the Company to the
Investor Indemnified Parties for any Losses in connection with the Transaction
Documents and the transactions contemplated thereby exceed the Aggregate
Purchase Price.

(b) Each Investor shall indemnify each of the Company and its Affiliates and
each of their respective directors, officers, employees and shareholders, owners
(collectively, the “Company Indemnified Parties”) and hold each of them harmless
against any and all Losses suffered, incurred or paid by the Company Indemnified
Parties, arising from, as a result of or in connection with (i) any failure of
any representation or warranty made by such Investor in SECTION 2.2(e) or
SECTION 2.2(j) to be true and correct as of the date hereof and as of the
Closing Date. For the avoidance of doubt, the Investors obligation to indemnify
the Company Indemnified Parties pursuant to this Section are several and not
joint.

 

18



--------------------------------------------------------------------------------

(c) A party entitled to indemnification hereunder (an “Indemnified Party”) shall
give written notice to the indemnifying party (the “Indemnifying Party”) of any
claim with respect to which it seeks indemnification promptly after the
discovery by such Indemnified Party of any matters giving rise to a claim for
indemnification; provided that the failure of any Indemnified Party to give
notice as provided herein shall not relieve the Indemnifying Party of its
obligations under this SECTION 4.3 unless and to the extent that the
Indemnifying Party shall have been actually materially prejudiced by the failure
of such Indemnified Party to so notify such party. No claim for indemnification
may be asserted against any Indemnifying Party for breach of any representation,
warranty, covenant or agreement contained herein unless written notice of such
claim is received by such Indemnifying Party on or prior to the date on which
the representation, warranty, covenant or agreement on which such claim or
proceeding is based ceases to survive as set forth in SECTION 6.1. Such notice
shall describe in reasonable detail such claim. In case any such action, suit,
claim or proceeding is brought against an Indemnified Party, the Indemnified
Party shall be entitled to hire, at the cost and expense of the Indemnifying
Party, counsel and conduct the defense thereof; provided, however, that the
Indemnifying Party shall only be liable for the legal fees and expenses of one
law firm for the Indemnified Parties, taken together with regard to any single
action or group of related actions, upon agreement by the Indemnified Parties
and the Indemnifying Party. If the Indemnifying Party assumes the defense of any
claim, the Indemnified Parties shall thereafter deliver to the Indemnifying
Party copies of all notices and documents (including court papers) received by
the Indemnified Parties relating to the claim, and the Indemnified Parties shall
cooperate in the defense or prosecution of such claim. Such cooperation shall
include the retention and (upon the Indemnifying Party’s request) the provision
to the Indemnifying Party of records and information that are reasonably
relevant to such claim, and making employees available on a mutually convenient
basis to provide additional information and explanation of any material provided
hereunder. The Indemnifying Party shall not be liable for any settlement of any
action, suit, claim or proceeding effected without its written consent;
provided, however, that the Indemnifying Party shall not unreasonably withhold,
delay or condition its consent. The Indemnifying Party further agrees that it
will not, without any Indemnified Party’s prior written consent (which shall not
be unreasonably withheld or delayed), settle or compromise any claim or consent
to entry of any judgment in respect thereof in any pending or threatened action,
suit, claim or proceeding in respect of which indemnification has been sought
hereunder unless such settlement or compromise includes an unconditional release
of such Indemnified Party from all liability arising out of such action, suit,
claim or proceeding.

(d) In calculating the amount of any Losses hereunder, there shall be subtracted
the amount of any insurance proceeds and third-party payments received by the
Indemnified Parties with respect to such Losses, if any, net of any actual costs
or expenses incurred in connection with securing or obtaining such proceeds or
payments. In no event shall any Indemnified Party be entitled to recover or make
a claim for any amounts in respect of, and in no event shall “Losses” be deemed
to include, consequential or indirect damages, lost profits or punitive damages
and, in particular, no “diminution of value”, “multiple of profits” or “multiple
of cash flow” or similar valuation methodology shall be used in calculating the
amount of any Losses, unless in any such case, such Losses are awarded to a
third party.

(e) Absent a showing of fraud by a party, and assuming the Closing has occurred,
the indemnification obligation of a party under this SECTION 4.3 shall be the
sole and exclusive remedy of any other party against such party for monetary
damages for breach of any representation, warranty, covenant or agreement
contained in this Agreement or any of the transactions contemplated hereby.
Nothing herein shall limit a party’s right to seek injunctive or other equitable
relief in connection with the enforcement of this Agreement.

 

19



--------------------------------------------------------------------------------

(f) Any indemnification payments pursuant to this SECTION 4.3 shall be treated
as an adjustment to the investment amount for the Purchased Shares for U.S.
federal income and applicable state and local tax purposes, unless a different
treatment is required by applicable law.

SECTION 4.4. Registration Rights. At the Closing, the Company, the Investors and
the other parties thereto will each enter into the Registration Rights
Agreement, substantially in the form attached as Exhibit B hereto.

ARTICLE V

TERMINATION

SECTION 5.1. Termination. This Agreement may be terminated prior to the Closing:

(a) by mutual written consent of the Investors and the Company;

(b) by the Company, upon written notice to the Investors, in the event that any
of the conditions of Closing set forth in SECTION 1.4(b) are not satisfied, or
waived by the Company, on or before the 30th day after the date hereof;
provided, however, that the right to terminate this Agreement pursuant to this
SECTION 5.1(b) shall not be available to any party whose failure to fulfill any
obligation under this Agreement shall have been the cause of, or shall have
resulted in, the failure of the Closing to occur on or prior to such date;

(c) by the Investors, upon written notice to the Company, in the event that the
conditions of Closing set forth in SECTION 1.4(a) are not satisfied, or waived
by the Investors, on or before the 30th day after the date hereof; provided,
however, that the right to terminate this Agreement pursuant to this SECTION
5.1(c) shall not be available to any party whose failure to fulfill any
obligation under this Agreement shall have been the cause of, or shall have
resulted in, the failure of the Closing to occur on or prior to such date; or

(d) by the Company, upon written notice to the Investors, in the event that any
Governmental Entity shall have issued any order, decree or injunction or taken
any other action restraining, enjoining or prohibiting any of the transactions
contemplated by this Agreement, and such order, decree, injunction or other
action shall have become final and nonappealable.

SECTION 5.2. Effects of Termination. In the event of any termination of this
Agreement as provided in SECTION 5.1, this Agreement (other than SECTION 3.2,
SECTION 3.3, SECTION 4.3, this SECTION 5.2, ARTICLE VI (other than SECTION 6.1)
and all applicable defined terms, which shall remain in full force and effect)
shall forthwith become wholly void and of no further force and effect; provided
that nothing herein shall relieve any party from liability for willful breach of
this Agreement.

 

20



--------------------------------------------------------------------------------

ARTICLE VI

MISCELLANEOUS

SECTION 6.1. Survival. Each of the representations and warranties set forth in
this Agreement shall survive the Closing under this Agreement but only for a
period of twenty-four (24) months following the Closing Date, except for
Fundamental Representations which shall survive for the duration of any statutes
of limitations applicable thereto, in each case or until final resolution of any
claim or action arising from the breach of any such representation and warranty
(including any Fundamental Representations), if notice of such breach was
provided prior to the end of such period, and thereafter shall expire and have
no further force and effect. Except as otherwise provided herein, all covenants
and agreements contained herein shall survive for the duration of any statutes
of limitations applicable thereto or until, by their respective terms, they are
no longer operative.

SECTION 6.2. Amendment. No amendment or waiver of this Agreement will be
effective with respect to any party unless made in writing and signed by an
officer of a duly authorized representative of such party.

SECTION 6.3. Waivers. No failure or delay by any party in exercising any right,
power or privilege hereunder shall operate as a waiver thereof nor shall any
single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. The conditions
to each party’s obligation to consummate the Closing are for the sole benefit of
such party and may be waived by such party in whole or in part to the extent
permitted by applicable law. No waiver of any party to this Agreement will be
effective unless it is in a writing signed by a duly authorized officer of the
waiving party that makes express reference to the provision or provisions
subject to such waiver.

SECTION 6.4. Counterparts. For the convenience of the parties hereto, this
Agreement may be executed in any number of separate counterparts, each such
counterpart being deemed to be an original instrument, and all such counterparts
will together constitute the same agreement. Copies of executed signature pages
to this Agreement may be delivered by facsimile or electronic mail (“e-mail”)
and such copies will be deemed as sufficient as if actual signature pages had
been delivered.

SECTION 6.5. Governing Law. This Agreement shall be governed by, and construed
in accordance with, the law of the State of New York, without regard to conflict
of law principles.

SECTION 6.6. Dispute Resolution. Each of the parties hereto irrevocably submits
to the exclusive jurisdiction of the courts of the State of New York located in
New York County and the United States District Court for the Southern District
of New York for the purpose of any suit, action, proceeding or judgment relating
to or arising out of this Agreement and the transactions contemplated hereby.
Service of process in connection with any such suit, action or proceeding may be
served on each party hereto anywhere in the world by the same methods as are
specified for the giving of notices under this Agreement. Each of the parties
hereto irrevocably consents to the jurisdiction of any such court in any such
suit, action or proceeding and to the

 

21



--------------------------------------------------------------------------------

laying of venue in such court. Each party hereto irrevocably waives any
objection to the laying of venue of any such suit, action or proceeding brought
in such courts and irrevocably waives any claim that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient forum.
To the extent that the Company has or hereafter may acquire any immunity (on the
grounds of sovereignty or otherwise) from the jurisdiction of any court or from
any legal process with respect to itself or its property, the Company
irrevocably waives, to the fullest extent permitted by law, such immunity in
respect of any such suit, action or proceeding. EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

SECTION 6.7. Notices. Any notice, request, instruction or other document to be
given hereunder by any party to the other will be in writing and will be deemed
to have been duly given (a) on the date of delivery if delivered personally, or
upon confirmation of receipt if delivered by facsimile or e-mail, (b) on the
first business day following the date of dispatch if delivered by a recognized
next-day courier service, or (c) on the third business day following the date of
mailing if delivered by registered or certified mail, return receipt requested,
postage prepaid. All notices hereunder shall be delivered as follows:

 

  (a)

If to any Investor, to its address as set forth on Schedule 6.7:

 

  (b)

If to the Company:

Athenex, Inc.

Conventus Building

1001 Main Street, Suite 600

Buffalo, NY 14203

Attn: Teresa Bair, Vice President, Legal Affairs & Corporate Development

Email: tbair@athenex.com

Facsimile: 716-800-6818

with a copy (which shall not constitute notice) to:

Harter Secrest & Emery LLP

1600 Bausch & Lomb Place

Rochester, New York 14604

Attn: Alexander R. McClean

Facsimile: 585-232-6500

E-mail: amcclean@hselaw.com

SECTION 6.8. Entire Agreement, Etc. This Agreement (together with all the
Exhibits and Schedules hereto and certificates and other written instruments
delivered in connection from time to time on and following the date hereof)
constitute and contain the entire agreement and understanding of the parties
with respect to the subject matter hereof and thereof, and supersedes any and
all prior negotiations, correspondence, agreements, understandings, duties and
obligations between the parties with respect to the subject matter hereof and
thereof. Except

 

22



--------------------------------------------------------------------------------

as expressly set forth in this Agreement, no party makes any representation,
warranty, covenant or agreement to any other party of any nature, express or
implied. Each party expressly represents that it is not relying on any oral or
written representation, warranties, covenants or agreements other than those
expressly contained in this Agreement (which includes all Exhibits and Schedules
hereto). The terms and conditions of this Agreement shall inure to the benefit
of and be binding upon the parties hereto and their respective successors and
their permitted assigns. Neither this Agreement nor any of the rights, duties or
obligations hereunder may be assigned by any party hereto without the prior
express written consent of the other party hereto. Any purported assignment in
violation of this SECTION 6.8 shall be null and void.

SECTION 6.9. Definitions. For purposes hereof, terms, when used herein with
initial capital letters, shall have the respective meanings given to them in the
respective Sections set forth in the index of defined terms at the beginning of
this Agreement. Wherever required by the context of this Agreement, the singular
shall include the plural and vice versa, and the masculine gender shall include
the feminine and neuter genders and vice versa, and references to any agreement,
document or instrument shall be deemed to refer to such agreement, document or
instrument as amended, supplemented or modified from time to time. All article,
section, paragraph or clause references not attributed to a particular document
shall be references to such parts of this Agreement, and all exhibit, annex and
schedule references not attributed to a particular document shall be references
to such exhibits, annexes and schedules to this Agreement.

(a) When used herein:

(i) the term “Affiliate” means, with respect to any person, any person directly
or indirectly controlling, controlled by or under common control with, such
other person. For purposes of this definition, “control” (including, with
correlative meanings, the terms “controlled by” and “under common control with”)
when used with respect to any person, means the possession, directly or
indirectly, of the power to cause the direction of management and/or policies of
such person, whether through the ownership of voting securities by contract or
otherwise;

(ii) the words “including,” “includes,” “included” and “include” are deemed to
be followed by the words “without limitation”;

(iii) the terms “herein,” “hereof” and “hereunder” and other words of similar
import refer to this Agreement as a whole and not to any particular section,
paragraph or subdivision; and

(iv) the words “it” or “its” are deemed to mean “him” or “her” and “his” or
“her,” as applicable, when referring to an individual.

(b) The following terms shall have the following meanings:

(i) “business day” means any day except Saturday, Sunday and any day which shall
be a legal holiday or a day on which banking institutions in the State of New
York generally are authorized or required by law or other governmental actions
to close;

 

23



--------------------------------------------------------------------------------

(ii) “person” has the meaning given to it in Section 3(a)(9) of the Exchange Act
and as used in Sections 13(d)(3) and 14(d)(2) of the Exchange Act;

(iii) “Beneficially Own” and “Beneficial Ownership” are defined in Rules 13d-3
and 13d-5 of the Exchange Act;

(iv) “Group Companies” means the Company and all of its material subsidiaries,
material consolidated affiliated entities and their material subsidiaries
(individually, a “Group Company” collectively, the “Group Companies”);

(v) “knowledge of the Company” or “Company’s knowledge” means the actual
knowledge, after due inquiry, of the executive officers of the Company; and

(vi) “Material Adverse Effect” means any development, fact, circumstance,
condition, event change, occurrence or effect that would have or would
reasonably be expected to have a material adverse effect on the assets,
business, financial condition or results of operations of the Group Companies,
taken as a whole, other than any development, fact, circumstance, condition,
event, change, occurrence or effect resulting from (A) changes in general
economic, financial market, business or geopolitical conditions; (B) changes or
developments in any of the industries in which the Company or any other Group
Company operates; (C) changes in any applicable laws or applicable accounting
regulations or principles, or the interpretation or enforcement thereof; (D) any
change in the price or trading volume of the Common Stock or any failure to meet
any financial projections, forecasts or forward looking statements; (E) natural
disaster or any outbreak or escalation of hostilities or war or any act of
terrorism; (F) the announcement of and performance of this Agreement by the
Company, the pendency or consummation of the transactions contemplated
hereunder, or the identity of the Investor or any of its affiliates; or (G) any
action taken, or omission to take action, by the Company or another Group
Company that taking or omitting of which, as applicable, the Investor has
consented to or requested in writing, provided, however, that any event,
occurrence, fact, condition or change referred to in clauses (A) through (C) and
(E) above shall be taken into account in determining whether a Material Adverse
Effect has occurred or would reasonably be expected to occur to the extent that
such event, occurrence, fact, condition or change has a disproportionate effect
on the Group Companies (taken as a whole) compared to other participants in the
industries in which the Group Companies operate.

SECTION 6.10. Captions. The article, section, paragraph and clause captions
herein are for convenience of reference only, do not constitute part of this
Agreement and will not be deemed to limit or otherwise affect any of the
provisions hereof.

SECTION 6.11. Severability. If any provision of this Agreement is found to be
invalid or unenforceable, then such provision shall be construed, to the extent
feasible, so as to render the provision enforceable and to provide for the
consummation of the transactions contemplated hereby on substantially the same
terms as originally set forth herein, and if no

 

24



--------------------------------------------------------------------------------

feasible interpretation would save such provision, it shall be severed from the
remainder of this Agreement, which shall remain in full force and effect unless
the severed provision is essential to the rights or benefits intended by the
parties. In such event, the parties shall use commercially reasonable efforts to
negotiate, in good faith, a substitute, valid and enforceable provision.

SECTION 6.12. No Third-Party Beneficiaries. Nothing contained in this Agreement,
expressed or implied, is intended to confer or shall confer upon any person
other than the express parties hereto, any benefit, right or remedies. The
representations and warranties set forth in Article II and the covenants set
forth in Articles III and IV have been made solely for the benefit of the
parties to this Agreement and (a) may be intended not as statements of fact, but
rather as a way of allocating the risk to one of the parties if those statements
prove to be inaccurate; and (b) may apply standards of materiality in a way that
is different from what may be viewed as material by shareholders of, or other
investors in, the Company.

SECTION 6.13. Public Announcements. Without limiting any other provision of this
Agreement, the parties hereto, to the extent permitted by applicable law, will
consult with each other before issuance, and provide each other the opportunity
to review, comment upon and agree on any press release or public statement with
respect to this Agreement (which includes the Exhibits hereto) and the
transactions contemplated hereby and the ongoing business relationship among the
parties hereto and thereto. The parties hereto will not issue any such press
release or make any such public statement without the prior written consent of
the other party, except as may be required by law or any listing agreement with
or requirement of the Nasdaq or any other applicable securities exchange,
provided that the disclosing party shall, to the extent permitted by applicable
law or any listing agreement with or requirement of the Nasdaq or any other
applicable securities exchange, inform the other party about the disclosure to
be made pursuant to such requirements prior to the disclosure.

SECTION 6.14. Specific Performance. The parties hereto acknowledge and agree
that irreparable damage would occur in the event that any of the provisions of
this Agreement were not performed in accordance with their specific terms. It is
accordingly agreed that the parties shall be entitled to seek specific
performance of the terms hereof, this being in addition to any other remedies to
which they are entitled at law or equity.

[signature page follows]

 

25



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized officers of the parties hereto as of the date first herein above
written.

 

ATHENEX, INC.

By:  

/s/ Johnson Y.N. Lau

  Name: Johnson Y.N. Lau   Title:   Chief Executive Officer and  
            Board Chairman

 

 

[Signature Page to Share Purchase Agreement]



--------------------------------------------------------------------------------

PERCEPTIVE LIFE SCIENCES MASTER

FUND, LTD.

By:  

/s/ James H. Mannix

  Name: James H. Mannix   Title:   Chief Operating Officer

 

VENBIO SELECT FUND LLC

By:  

/s/ Behzad Aghazadeh

  Name: Behzad Aghazadeh   Title:   Portfolio Manager

 

ORBIMED PARTNERS MASTER FUND

LIMITED

By: OrbiMed Capital LLC, solely in its capacity

as Investment Advisor

By:  

/s/ Geoffrey C. Hsu

  Name: Geoffrey C. Hsu   Title:   Member

 

THE BIOTECH GROWTH TRUST PLC

By: OrbiMed Capital LLC, solely in its capacity

as Portfolio Manager

By:  

/s/ Geoffrey C. Hsu

  Name: Geoffrey C. Hsu   Title:   Member

 

 

[Signature Page to Share Purchase Agreement]



--------------------------------------------------------------------------------

SCHEDULE 1

INVESTORS

 

Name of Investor

   Purchased Shares      Purchase Price  

Perceptive Life Sciences Master Funds, Ltd.

     4,000,000      $ 40,000,000  

venBio Select Fund LLC

     3,000,000      $ 30,000,000  

OrbiMed Partners Master Fund Limited

     2,500,000      $ 25,000,000  

The Biotech Growth Trust PLC

     500,000      $ 5,000,000     

 

 

    

 

 

 

Total

     10,000,000      $ 100,000,000     

 

 

    

 

 

 



--------------------------------------------------------------------------------

SCHEDULE 6.7

ADDRESSES FOR NOTICES TO INVESTORS

 

(a)

Notices to Perceptive Life Sciences Master Funds, Ltd.:

Perceptive Life Sciences Master Funds, Ltd.

51 Astor Place, 10th Floor

New York, NY 10003 Attn: Adam Stone

E-mail: Adam@perspectivelife.com

with a copy (which shall not constitute notice) to:

Tannenbaum Helpern Syracuse Hirschtritt LLP

900 Third Avenue

New York, NY 10022

Attn: David R. Lallouz

Facsimile: 646-390-7005

Email: lallouz@thsh.com

 

(b)

Notices to venBio Select Fund LLC:

venBio Select Advisor LLC

110 Greene Street

Suite 800

New York, NY 10012

Attn: Scott Epstein, CFO and CCO

E-mail: sepstein@venbioselect.com

 

(c)

Notices to OrbiMed Partners Master Fund Limited or The Biotech Growth Trust PLC:

c/o OrbiMed Capital LLC

601 Lexington Avenue, 54th Floor

New York, NY 10022

Attn: Geoffrey C. Hsu

E-mail:HsuG@OrbiMed.com

with a copy (which shall not constitute notice) to:

c/o OrbiMed Capital LLC

601 Lexington Avenue, 54th Floor

New York, NY 10022

Attn: General Counsel

Email: legal@OrbiMed.com



--------------------------------------------------------------------------------

EXHIBIT A: Form of Officer’s Certificate from the Company

OFFICER’S CERTIFICATE

May [•], 2019

The undersigned, the                          of Athenex Inc., a Delaware
corporation (the “Company”), pursuant to SECTION 1.4(a)(v) of the Share Purchase
Agreement, dated as of May 3, 2019 (the “Agreement”) by and among the Company
and Perceptive Life Sciences Master Fund, Ltd., venBio Select Fund LLC, OrbiMed
Partners Master Fund Limited, and The Biotech Growth Trust PLC (collectively,
the “Investors”), hereby certifies to the Investors that:

1. The Company has performed in all material respects all obligations required
to be performed by it at or prior to or contemporaneously with the Closing under
the Agreement.

2. The representations and warranties of the Company set forth in SECTION 2.1 of
the Agreement were true and correct in all material respects as of the date of
the Agreement and are true and correct in all material respects as of the
Closing (except (i) to the extent such representations and warranties are made
as of a specified date, in which case such representations and warranties shall
be true and correct in all material respects as of such date and (ii) any
representations and warranties that have “material” or “Material Adverse Effect”
qualifications, in which case such representations and warranties shall be true
in all respects).

Capitalized terms used but not defined herein shall have the meanings given to
such terms in the Agreement.

[Signature Page Follows]

 

 

Exhibit A – 1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed and delivered this certificate
solely in such respective capacity and not in an individual capacity as of this
         day of May, 2019.

 

By:       Name:   Title:

 

 

Exhibit A – 2



--------------------------------------------------------------------------------

Exhibit B: Form of Registration Rights Agreement

[see attached]

 

 

Exhibit B